2022 IL App (1st) 200072
                                              No. 1-20-0072
                                        Opinion filed May 20, 2022

                                                                               SIXTH DIVISION

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                         )     Appeal from the Circuit Court
     ILLINOIS,                                          )     of Cook County.
                                                        )
           Plaintiff-Appellee,                          )
                                                        )
           v.                                           )     No. 14 CR 16880
                                                        )
     ROBERT SERRITELLA,                                 )     The Honorable
                                                        )     Lauren G. Edidin,
           Defendant-Appellant.                         )     Judges, presiding.



                    JUSTICE ODEN JOHNSON delivered the judgment of the court, with opinion.
                    Justice Pierce concurred in the judgment and opinion.
                    Justice Mikva specially concurred in the judgment and opinion.


                                               OPINION

¶1              Defendant, Robert Serritella, was convicted after a 2019 bench trial for the first degree

      murder of 15-year-old David Chereck that occurred 27 years earlier. In 1992, the victim was

      found strangled to death in Linne Woods, which is part of the Cook County Forest Preserve.

      Defendant received a 45-year sentence that, because of the date of the offense, was eligible for

      day-for-day good-time credit.

¶2              No physical or DNA evidence connected defendant to the 1992 murder. The State’s

      case consisted largely of defendant’s own statements, the statements of jailhouse informants,
     No. 1-20-0072


        and circumstantial evidence. The State’s theory of the case was that defendant strangled the

        victim after the victim refused to perform oral sex.

¶3             On this direct appeal, defendant does not challenge his 45-year sentence and does not

        claim that the evidence against him was insufficient. Rather, defendant claims that the trial

        court erred in admitting certain exhibits and statements that, he argues on appeal, were

        irrelevant, hearsay, unreliable, or all three. The State argues that, since this was a bench trial,

        we must presume that the trial court, as fact finder, considered only competent evidence and,

        if the evidence was admitted for a limited purpose, that the trial court considered it only for

        that limited purpose. However, the State does not claim that any of the issues that defendant

        now raises on appeal were forfeited. Thus, if we find error, the State will have the burden on

        appeal of proving that the error was harmless beyond a reasonable doubt.

¶4             For the foregoing reasons, we do not find error and affirm defendant’s conviction.

¶5                                           BACKGROUND

¶6             The State called 15 witnesses over three days of trial. Without “a smoking gun,” the

        State’s case relied principally on a web of overlapping and interlocking details provided by a

        number of different witnesses. Thus, we provide the witnesses’ testimony in the detail as

        required to understand both the State’s case and defendants’ attacks on inconsistent details.

¶7             The State’s evidence at trial established that, on January 1, 1992, defendant was 49

        years old, 6 feet tall, and 188 pounds, while the victim was 15 years old and 4 feet, 11 inches,

        tall. The State’s first witness was Esther Chereck, the victim’s mother, who testified that, in

        January 1992, the victim was a high-school sophomore who had practiced “karate for most of

        his young life,” earning a brown belt. On January 1, 1992, after a family dinner at home, the

        victim said that he was off to meet some friends and go to a bowling alley on Oakton Avenue


                                                      2
       No. 1-20-0072


          in Skokie. The victim was wearing what he usually wore, which was black pants, black gym

          shoes, a white T-shirt, and a black jacket. When Chereck realized, after she woke up at five

          the next morning, that the victim was not home, she contacted the police department.

¶8                Chertek testified that, over 20 years later, on June 28, 2013, at approximately 4 p.m.,

          she received a phone call from defendant, who identified himself by his first and last name.

          She received the call on the published landline number for her house, where she had lived

          continuously since before the murder. Defendant stated that he was calling from California,

          and he asked if she was the victim’s mother, and if “there was any progress in the case.”

          Defendant stated that “they thought he was a suspect, but he was really a witness.” After the

          call, Chertek wrote down defendant’s number, which appeared on her caller ID, and contacted

          Sergeant Larry Rafferty of the Cook County Sheriff’s Police Department.

¶9                Chertek testified that, on July 4, 2013, police installed a recording device on her phone,

          and she called defendant’s number and left a message on his voicemail, asking him to call her

          back. On July 7, 2013, defendant called her back and they had a 15-minute conversation, which

          was recorded. The trial court admitted, over defendant’s objection, a transcript and recording

          of the call.

¶ 10              At the start of the call, defendant stated that he was calling from his church and that he

          was “sitting here with my Christian family.” 1 Defendant stated that he could tell her only what

          he had already “reiterated several times to the police.” Defendant stated that he saw “your son

          *** waiting on some road in the forest preserve district,” just before sunset, and that, as

          defendant was driving by at “forty miles per hour,” defendant saw the victim wave. Defendant



                  1
                  Later at trial, the State called a witness who was a member of defendant’s church and who
          had been present when defendant called the victim’s mother. Infra ¶ 37.
                                                         3
       No. 1-20-0072


          stated that, although he told the police it was 7 p.m., he now thought that it was earlier. Chertek

          replied that she was confused by that because, earlier, her son was having dinner with her.

          Defendant replied then maybe it was not her son. Defendant stated that he observed “this boy”

          being “picked up” and entering a white car. Defendant stated that the white car pulled up next

          to defendant’s vehicle while the two cars were both waiting at a traffic light and then the white

          car turned into the park while defendant drove on. Defendant stated that the other driver was

          about 40 years old, with bushy hair and sideburns, heavy-set, and smoking a fat cigar.

          Defendant told the police that the other car was a white Cadillac with a license plate number

          containing the letters “VC” and two sixes. Defendant stated that, later that same evening, as

          defendant was entering a 7-Eleven store, defendant thought he saw “the same boy” exiting the

          store.

¶ 11               During the call, the victim’s mother stated: “I—just have a gut feeling that—I just wish

          I knew why you did it. I think you did it and I wanna know why. I don’t wanna die in my grave

          and not know what happened to my son.” (This statement by the victim’s mother is the subject

          of an issue on appeal.) 2 After a pause, defendant asserted: “I didn’t do it. I didn’t know your

          son.” After some more conversation, the victim’s mother stated that she was going to give

          defendant’s number to the police who would call him if they had more questions.

¶ 12               The next witness, Brian Murphy testified that, in January 1992, he was 15 years old

          and friends with the victim. On the evening of January 1, 1992, he planned 3 to meet up with

          the victim, as well as their other friends: Erin Christianson, Paul Mihelic, and Mike Jameson.

          Murphy testified that the boys stayed at a bowling alley for about an hour. The others wanted



                   2
                    The State argued in its rebuttal closing at trial that the pause showed consciousness of guilt
          by defendant, despite defendant’s immediately ensuing denials. Infra ¶ 104.
                  3
                    Murphy did not specify a time for the plans or other events that evening.
                                                            4
       No. 1-20-0072


          to go to a movie, but Murphy did not, so he went home. However, the other boys later stopped

          by Murphy’s house to see if he wanted “to go back out and maybe to Lorel Park.” But his

          mother said no, so he stayed home.

¶ 13             Murphy testified that, “[s]omewhere around” the time of the victim’s death, Murphy

          was walking home “and a white car ** pulled up by me, a sedan, and someone yelled[,] get

          over here.” Instead, Murphy ran. Murphy did not recall if this event occurred before or after

          the murder, but it definitely did not occur on the day of the murder. Murphy thought that he

          had provided this information in 1992, but he did not remember seeing it in the police reports.

          The police interviewed him again in 2013. On cross, the defense asked if Murphy first informed

          the police about the white vehicle during the 2013 interview; and Murphy replied: “If that’s

          what the reports says then, yes.”

¶ 14             Paul Mihelic testified that, in January 1992, he was 15 years old and friends with the

          victim. On January 1, 1992, he had plans to meet up with the victim, Murphy, Christianson

          and Jameson at some time after 7 p.m. After meeting up, the five of them spent approximately

          an hour at a bowling alley and, from there, headed to Lorel Park. They left the bowling alley

          between 8:30 p.m. and 9 p.m. and it was approximately a one-mile walk to Lorel Park. While

          Milhelic was on the swings, he noticed a white car pull up “rather suddenly.” The car was

          American-made, from the 1980s, and “boxy.” The car parked for several minutes and then left.

          Approximately 15 to 20 minutes after the white car left, Milhelic left the park at around 9:30

          p.m. with the victim, Christianson, and Jameson. “From what [Milhelic] recalled,” Murphy

          had left earlier than the rest of the boys to head home. The victim, Milhelic, Christianson, and

          Jameson walked to Jameson’s house, and Jameson went home; then the remaining boys walked

          to Christianson’s house. Milhelic, who had a 10:30 p.m. curfew, entered the Christianson house


                                                       5
       No. 1-20-0072


          to check the time and Milhelic recalled that it was 10:04 p.m. on a digital clock. The victim

          also checked the time and left immediately. Milhelic stayed a few minutes and then left.

¶ 15             Milhelic testified that, on his way home, he stopped at a 7-Eleven at Lincoln Avenue

          and Gross Point Road. Just before stopping at the 7-Eleven, and as he was walking north on

          Gross Point Road, Milhelic observed the victim “walking down Harms Road by himself in the

          middle of the street.” Milhelic recognized the victim by “[h]is winter coat, his scarf, his walk.”

          The victim was heading in the direction of the victim’s house, which “would have been another

          ten or 12 minutes” away. Then Milhelic glanced in the 7-Eleven to see if anyone he knew was

          inside there playing video games. Not seeing anyone, Milhelic continued walking home. The

          last time Milhelic saw the victim it was “approximately 10:10 p.m., 10:15 at the very latest.”

¶ 16             On cross-examination, Milhelic was asked, “you didn’t tell the police at that time on

          January 2nd *** that you had seen a white car at Lorel Park, did you?” Milhelic replied: “If

          that’s what the record shows, evidently, I didn’t disclose that at that time or failed to remember

          it that day.” Milhelic testified that he did not recall going to the movie theater, stating that he

          did not deny that it happened but that he did not remember it.

¶ 17             On cross, Milhelic was asked, whether on January 9, 1992, he told the police that, after

          the group departed from Lorel Park, Jameson left the group to go home, then the victim left

          the group and walked down Gross Point Road toward his home, and Milhelic and Christianson

          went to Christianson’s house to check the time. Milhelic replied: “If that’s what the document

          says, that’s what I told them.”

¶ 18             Next, Erin Christianson testified that he was 15 years old in January 1992 and was

          friends with the victim. On the evening of January 1, 1992, he was with the victim and the

          other boys at a bowling alley for about an hour. After they left the bowling alley, they headed


                                                        6
       No. 1-20-0072


          to Lorel Park, but Murphy had to leave early to go home. At approximately 9:30 p.m., the boys

          were hanging out at the jungle gym, slides, and swings. While they were at Lorel Park, a white

          car pulled up in front of the basketball court and then left. The boys were in Lorel Park for 15

          or 20 minutes. At some point, they went to see if Murphy could come out again, but

          Christianson could not remember if that was before or after they went to Lorel Park. Murphy

          could not come out. Eventually, Jameson went home and the victim walked down Gross Point

          Road toward his home. At that point, only Milhelic was left with Christianson and, when they

          arrived at Christianson’s house, they checked the time, and it was 10:04 p.m. on the digital

          microwave clock. Milhelic said that he had to get home and left immediately. The last time

          that Christianson saw the victim, it was close to 10 p.m. and the victim was heading down

          Gross Point Road.

¶ 19             On cross, Christianson acknowledged that the police report that detailed what he told

          them in 1992 did not refer to a white car. Christianson did not recall telling the police in 1992

          that he had observed a brown Cadillac that sped off, after the boys left the bowling alley, and

          that the driver was a white male, approximately 24 years old, with a brown or blonde beard

          who cursed as he passed them. However, Christianson said that, “if that’s what the report says,

          that’s what I told them at the time.”

¶ 20             On cross, Christianson also acknowledged that, on January 2, 1992, the police came to

          his home and took possession of a pair of black Nike Air Jordan gym shoes. On redirect,

          Christianson clarified that the brown vehicle was a different vehicle than the one he had

          observed at Lorel Park.

¶ 21             The State’s next witness, T.C. testified that he turned 17 on October 29, 1991. During

          1991, he attended Lane Tech High School. One day, when he was walking home from school,


                                                       7
       No. 1-20-0072


          carrying his backpack, he was flagged down by a white man in a white car, approximately a

          block from his school. The car was a four-door, “boxy,” white car with a red interior; and the

          man, who T.C. later identified as defendant, was 45 to 50 years old. After T.C. approached

          defendant’s car, defendant asked T.C. if he had “a boyfriend or a girlfriend.” Defendant

          informed T.C. that he was scouting possible locations in the neighborhood to open a video

          arcade, and he handed T.C. a business card with his name, two telephone numbers, and the

          phrase “Let’s Come Together.” T.C. recalled that the name on the card was “Ricco or Rocco.”

          At some point, T.C. called him, and defendant said that he had been married to a Black woman

          and that he was bisexual but he preferred “boys.” T.C. spoke to defendant between 15 and 30

          times in late 1991. Although T.C. never had a sexual relationship with defendant, defendant

          threatened to tell T.C.’s mother that they were having one.

¶ 22             T.C. testified that their conversations were sexual in nature. Defendant asked for photos

          of T.C. and talked about sexual matters that defendant was “into,” such as “S and M” and

          “restraints.” T.C. recalled that defendant “talked about going to forest preserves to have sex.

          He talked about strangulation [and] auto asphyxiation.” Defendant stated that he had been to

          the forest preserves before, with other boys, and that he had done “[t]he things that we talked

          about.” Defendant asked T.C. if he had “ever been choked out before” and stated that

          strangulation during masturbation heightened the orgasm. Defendant said that he had done this

          before, and he suggested doing it with T.C. When these conversations began, T.C. was 16 years

          old, and defendant knew how old T.C. was because T.C. told him.

¶ 23             T.C. testified that they had a “system” for phone calls. If defendant called T.C.’s home

          and anyone else answered, defendant would hang up and T.C. would call him back. No one in

          T.C.’s family knew that he was having these conversations. At some point, T.C. “begged and


                                                       8
       No. 1-20-0072


          pleaded” with defendant to stop calling because the conversations were “unnerving” and

          “becoming increasingly bizarre.” Defendant stated that he was worried about T.C.’s contacting

          the police. This concern “empowered” T.C. and made him feel “braver” about ceasing contact.

          T.C. ceased communicating with defendant but still received hang-up calls.

¶ 24              T.C. testified that, on March 28, 1992, the police came to his home to speak to him

          with his mother present. T.C. did not tell the police at that time how defendant obtained T.C.’s

          number or that they engaged in phone sex, “[b]ecause I could not have made that admission in

          front of my mother.” By “phone sex,” T.C. explained that he meant that they “would have

          sexual discussions and masturbate.” T.C. identified the inscription on a stamp as being the

          same inscription on the card that defendant had handed T.C. On the stamp, the letters appeared

          backward, but they set forth “Ricco Rocco” with phone numbers and the phrase “Let’s Come

          Together.” 4

¶ 25              On cross, T.C. testified that his first contact with defendant was in September 1991

          when T.C. was still 16 years old, and that they had approximately two months of phone

          conversations. T.C. and defendant never went to the forest preserve, and T.C. never sent

          defendant nude photos of himself. After defendant agreed that he would not contact T.C., T.C.

          “received hang-ups for quite a long time after that,” but T.C. “never spoke to him again.” T.C.

          did not recall telling the police that defendant did not call him after agreeing not to contact

          T.C.

¶ 26              Carla Afini testified that, in 1992, she was a detective with the Cook County Forest

          Preserve Police Department. On January 2, 1992, she went to Linne Woods, where a body had



                  4
                    A subsequent witness identified the stamp as a stamp retrieved from defendant’s storage
          area. Infra ¶ 28.
                                                          9
       No. 1-20-0072


          been found. After she arrived, she observed that the victim was lying on his side, wearing a

          white shirt, black pants and socks, but no coat or shoes, and that he had a black scarf tied

          around his neck. The scarf was “tied very tightly” and was “double knotted in the back.” The

          victim’s arms were in front of him, and his back pants pocket was inside out. No shoes or

          jacket were recovered from the area. At the time, the weather was “in the 30’s, and it was

          drizzling on and off” and “pretty damp.” An examination of the victim’s face revealed blood

          “through the nose and mouth” and some bruising. Afini testified that the victim’s body was

          found 303 feet from Austin Avenue. McVicker Avenue and Austin Avenue both run north-

          south, with Austin Avenue east of McVicker Avenue, and a north-south alley running between

          the two avenues. 5 Near where the body was found, McVicker Avenue dead-ends into the park.

          The police were able to identify the body because his wallet contained his library card.

¶ 27              Afini was informed, prior to March 7, 1992, that defendant had phoned the police

          stating that he had seen the boy entering a white car. The police tried to contact defendant but

          could not reach him. After finding out where defendant lived, officers sat outside defendant’s

          known residence on Touhy Avenue in Park Ridge, but they did not see him. On March 7, 1992,

          the police contacted Donald Barry Sr., who was the property manager of the building where

          defendant lived. After speaking with Barry Sr., the police spoke to Donald Barry Jr. of Barry

          Realty on March 10, 1992, and subsequently obtained a search warrant for defendant’s

          apartment and storage area. Afini was part of the team that executed the search warrant on

          April 1, 1992.




                  5
                   The location of the alley is significant because subsequent evidence establishes that a white
          Chrysler exited the alley during the night of the murder (see stipulation described infra ¶ 69) and that
          defendant was driving a white Chrysler during January 1992 (infra ¶¶ 31, 64).
                                                           10
       No. 1-20-0072


¶ 28              Afini testified that, from the storage area, the police recovered “cancelled checks, utility

          bills, vehicle identifications, a piece of paper that had a profile regarding boys, and *** a

          stamp.” Afini identified a cancelled check with defendant’s name preprinted on it; a receipt,

          dated December 3, 1991, for $25 received from defendant at his address on Touhy Avenue; a

          vehicle identification card with defendant’s name on it; a passport photo of defendant; a

          stamped card with “RICOROCO,” phone numbers, and the phrase “Let’s come together”; and

          the stamp for what was stamped on the card. Lastly, Afini identified a yellow piece of paper

          that the police found inside an envelope, The paper was handwritten and entitled “Boy profile

          for exploitation,” and it listed certain characteristics. All of these items, including the “profile”

          list, were found together in the storage unit.

¶ 29              The handwritten profile list stated:

                  “—Between 8-17 years old.

                  —An underachiever in school or home.

                  —Came from a home where parents were absent either physically or psychologically.

                  —Has no strong moral or religious obligations.

                  —Usually had no record of previous delinquency.

                  —Suffered from poor sociological development.”

          The list is the subject of an issue on appeal.

¶ 30              The vehicle identification card was for a white 1983 Chrysler New Yorker four-door

          sedan. The card listed defendant’s first and last name and an address in Park Ridge. The card

          stated that it was issued on August 9, 1991, and expired in August 1992.

¶ 31              Robert Fox testified that, in January 1992, he was an auto mechanic and that he had

          been employed with a car repair shop in Glenview for the 10 years prior to 1992. On January

                                                           11
       No. 1-20-0072


          9, 1992, he worked on a 1983 Chrysler New Yorker brought in by defendant and was told that

          it was defendant’s mother’s car. 6 At 6:45 a.m., Fox’s boss informed him that defendant was

          anxious to head to California and needed the repair done immediately. Examining the vehicle,

          Fox observed that “a constant-velocity joint boot” (CV boot) was torn and grease was leaking

          out of it, and that “coating on the underneath of the vehicle had been scratched off.” While the

          vehicle was up on the rack, defendant brought the scrape to Fox’s attention, and Fox replied

          that he would spray paint it, which he did. Defendant said that the CV boot was torn when he

          went over a curb, and Fox thought that was “unlikely” and suggested that “maybe there was

          something sticking up in the road when you went over the curb.” Fox testified that the damage

          to the CV boot was recent because otherwise there would have been debris and dirt stuck to

          the grease.

¶ 32              On cross, Fox stated that he believed that he did tell a detective in 1992 that defendant

          stated that he needed the car quickly because he was headed to California. However, Fox

          acknowledged that the detective’s report of his 1992 interview of Fox did not contain this

          information.

¶ 33              Brad Janikowski testified that he was 51 years old and living in an Illinois correctional

          facility. Janikowski had been charged with first degree murder but pled guilty to second degree

          murder and was sentenced to 16 years’ imprisonment. The offense occurred on August 25,

          2012, and his expected parole date was July 2020. At some point in 2015 or 2016, Janikowski

          and defendant were cell mates for a couple of months, and they talked about defendant’s case

          four or five times. Defendant told Janikowski that a police officer had testified that the officer



                  6
                   The fact that Fox was told that it was defendant’s mother’s car links with other evidence
          introduced later at trial. Later, the State introduced tapes of phone conversations where defendant
          spoke about his mother’s car. Infra ¶ 45 n.9.
                                                          12
       No. 1-20-0072


          made a U-turn and then made a left or right turn but that the officer had actually made the

          opposite turn from what the officer had testified to. Defendant also told Janikowski that

          defendant was driving down an alley in the dark with his brights on, so that the officer could

          not have seen defendant. Janikowski’s conversations with defendant concerning the officer

          occurred in late February 2016. On March 14, 2016, Janikowski wrote the Cook County State’s

          Attorney with this information.

¶ 34             Janikowski testified that, prior to writing the state’s attorney, he had already received

          an offer that, if he had pled guilty, the State would reduce his first degree murder charge to

          second degree murder and recommend a 20-year sentence to be served at 50%. Janikowski

          identified two substantially similar letters that he mailed on March 14, 2016, with one sent to

          the state’s attorney’s office in Skokie and the other sent to the state’s attorney’s office in

          Chicago.

¶ 35             In the letters, Janikowski stated that defendant “said the officer stated that he identified

          [defendant] driving his car down an alley. [Defendant] told [Janikowski] there’s no way he

          could have IDed [defendant] because [defendant] was driving with [his] bright lights on.” In

          addition, defendant “said the officer stated that he made a U-turn after passing him then made

          a left or a right turn (I forgot which he said). [Defendant]said there was no way the officer

          made that left or right turn.”

¶ 36             On cross, Janikowski testified that he pled guilty in January 2017 to second degree

          murder and received a 16-year sentence to be served at 50%. Between March 2016 when he

          sent the letters and January 2017 when he pled guilty, he met several times with assistant state’s

          attorneys. In April 2016, he wrote a second time to the state’s attorney’s office to say that he

          would no longer assist them with defendant’s case because: “It’s causing and giving the jail


                                                       13
       No. 1-20-0072


          too many opportunities to harass me.” However, Janikowski testified that no one had, in fact,

          harassed him at that point, but he just did not like his then current housing at the Cook County

          Jail. After his first mailing, he was transferred from Cook County to Kankakee County, but he

          had an issue at Kankakee. 7 While Janikowski was in Kankakee, he met with assistant State’s

          attorneys and was moved to Kendall County. However, at Kendall County, he did not receive

          his medication, and he began to feel that the state’s attorney’s office was “retaliating” because,

          although he explained to them his lack-of-medication 8 problem, they did not do anything to

          help him. Previously, when he had asked the state’s attorney’s office to move him, they did.

          However, after a month, he was moved from Kendall County back to Cook County. After he

          was back in Cook County, he pled guilty to the reduced charge for a 16-year sentence. After

          pleading guilty, he was placed at Vandalia Correctional Center, but he asked to be moved from

          Vandalia Correctional Center because it “is a pretty nasty prison.” This time, he did not contact

          the state’s attorney’s office. Instead, he “put in a transfer” and was transferred to Graham

          Correctional Center after three months at Vandalia Correctional Center.

¶ 37              David Collett testified that he was a close friend of defendant and that they had joined

          the same church in 2012 in Los Angeles. In July 2013, Collett was with defendant at a Sunday

          afternoon church service when defendant announced that he wanted his church family to listen

          to a conversation that he was about to have on his cell phone. Defendant then called the victim’s

          mother. Defendant explained to her that he was a witness to the fact that the boy entered

          someone else’s car, and he tried to explain the sequence of events leading up to that moment.




                  7
                    Janikowski’s transfers are part of the favorable treatment, defendant argues on appeal, that
          Janikowski received in exchange for testifying in defendant’s case. Infra ¶¶ 146-47.
                  8
                    Janikowski testified that he had been diagnosed with “major depression and a schizoid
          personality disorder,” for which he was receiving medication.
                                                          14
       No. 1-20-0072


          Collett subsequently listened to the recording and identified the conversation as the one that

          he had heard.

¶ 38              Collett testified that, after he heard the phone call in church, he “googled” information

          about the case and learned that the victim’s jacket and shoes were missing. At some point,

          Collett asked defendant about the missing clothing and defendant “came up with a plausible

          reason” as to why they were missing. Defendant stated that, if the boy had punched the

          murderer on the nose, then the murderer’s blood would have been on the missing clothing.

          After defendant’s arrest in July 2014 in the instant case, Collett maintained contact with

          defendant because he was helping defendant with his finances. Approximately a month after

          defendant’s arrest, defendant told Collett that he had “gone back to the crime scene on several

          occasions.” On cross, however, Collett admitted that a typewritten statement, signed by Collett

          in May 2015, stated that defendant told him that defendant had visited the crime scene one

          time.

¶ 39              Dr. Poni Arunkumar, a forensic pathologist, testified that she was the chief medical

          examiner at the Cook County Medical Examiner’s Office. The trial court qualified Arunkumar,

          without any objection, as an expert able “to render her opinion as to the cause and manner of

          death in this case.” Another medical examiner had performed the autopsy in this case but had

          since passed away. Arunkumar performed her own evaluation in this case by first reading the

          other examiner’s report and reviewing photographs.

¶ 40              Arunkumar testified that the victim was wearing black pants with the zipper closed,

          white socks, white T-shirt, and no shoes. His height was 4 feet, 11 inches, but his weight could

          not be recorded because the scale was out of order at the time. Tests revealed no cocaine,

          opiates, alcohol, or chloroform in his blood. The victim’s tongue was clenched between his


                                                       15
       No. 1-20-0072


          teeth, so that there were markings of his teeth on his tongue. The clenching could be evidence

          of a struggle or of a seizure. A black scarf was wound tightly around his neck, and there were

          dried leaves in the weave of the scarf. Arunkumar opined, within a reasonable degree of

          medical and scientific certainty, that the cause of death was strangulation. Regarding the force

          required to strangle the victim, she opined: “To cause compression of the jugular veins, one

          needs at least four-and-a-half pounds of pressure that is applied continuously for at least two

          to two and a half minutes for death to occur.”

¶ 41             On cross, Arunkumar testified that there was no indication of a punch to the victim’s

          nose. From the photographs and notes, she did not observe any abrasions to the victim’s hands

          or any fractures in his hands or any abrasions to other parts of his body, other than to his neck

          from the scarf. The victim had no fractures or broken bones.

¶ 42             Kenneth Vercammen Jr. testified that, in October 2004, he worked full-time in Los

          Angeles as a private investigator for Archangel Investigations and Protection (Archangel),

          where he had worked for eight years. Vercammen was also a part-time actor, and he noticed a

          Craigslist ad for a chase scene in a student film. Vercammen applied by e-mailing a head shot

          and a resume. After receiving a response, Vercammen met with defendant at a cafe. Defendant

          called himself “Chivas Via” and said he was a film student. Vercammen explained that actors

          often agree to work without pay on short films by students for the experience, and Vercammen

          agreed to do that for defendant. They exchanged phone numbers and, over the course of a few

          nights, completed the shooting of a chase scene on the streets near the cafe. After the shooting

          was complete, defendant kept calling Vercammen, and defendant joined Vercammen and his

          girlfriend for Thanksgiving dinner in 2004.




                                                        16
       No. 1-20-0072


¶ 43              Vercammen testified that he had a phone call with defendant concerning the murder in

          this case that prompted Vercammen to go to Radio Shack and buy equipment to prepare his

          phone to record conversations with defendant. On November 30, 2004, Vercammen recorded

          two conversations with defendant and then discussed the issue with Michael Meek, who also

          worked at Archangel. Meek contacted the State’s Attorney’s Office in Chicago and, on

          December 13, 2004, investigators from the Cook County State’s Attorney’s Office and the

          Cook County Sheriff’s Police Department contacted Vercammen. Vercammen met with the

          FBI and agreed to wear a recording device to record conversations with defendant.

¶ 44              Vercammen identified three cassette tapes as tapes that he had purchased from Radio

          Shack and had used to record conversations with defendant, as well as a transcript of the

          conversations. Defendant objected to their admission, which the trial court overruled. The State

          also handed defense counsel and the court “ a transcript of the clips that we’re about to play.”

          Both the full transcript and the transcripts of the clips are in the appellate record. Vercammen

          testified that, prior to recording these conversations, he did not know any details about the case.

¶ 45              In the first clip, defendant stated that, in 1990, he was driving his mother’s car, which

          was a white Ford Thunderbird. 9 While defendant was driving in Skokie, a “kid” waved at

          defendant so he stopped to pick the kid up, but the kid hopped into another white car. This

          occurred “just before sunset.” At first, defendant thought it was about seven o’clock, but he

          had just moved from California where it became darker at a later hour. Now defendant

          remembers that it was actually 4 p.m. or 5:30 p.m. The other car looked similar to the car

          defendant was driving but it was a Cadillac. As the Cadillac pulled next to defendant’s car, the



                  9
                   This clip contradicts testimony by Fox, the mechanic, who testified that he worked on a 1983
          Chrysler New Yorker, not a Ford Thunderbird. Fox also testified that he was told the Chrysler was
          defendant’s mother’s car. Supra ¶ 31.
                                                         17
       No. 1-20-0072


          boy turned to defendant with “a big smile,” and defendant noted that the driver was a “[b]ig

          fat guy with a big belly,” sideburns, and a big cigar. The Cadillac turned into the park, and

          defendant drove past the park. Later that same evening, defendant was entering a 7-Eleven

          store when he noticed “the same kid” exiting it, which was “about twelve thirty—one o’clock

          in the evening.” Defendant also noticed a red Dodge “Hemi” that was “racin’ up and down the

          street.” When defendant exited the 7-Eleven and headed toward his car, defendant noticed “this

          kid” walking across the street and “this Red Hemi came by again.” After the kid turned the

          corner and was out of view, defendant heard the Hemi come to a stop and then “peel his

          wheels” and “take off.” Defendant was curious, so he went over to see where the kid had gone

          but did not see him. Defendant did not know if the kid went into a house or into the Hemi. The

          next morning, the boy’s photo appeared in the newspaper and defendant read that the boy had

          been strangled in the same park that defendant had seen the Cadillac turning into. However,

          defendant said that the boy could not have been killed when defendant observed the Cadillac

          turning into the park since defendant had observed him later in the evening.

¶ 46              In the second clip, Vercammen asked defendant how defendant knew that he had not

          been “cleared” of the murder. Defendant replied that he was a prime suspect 13 years ago and

          he was sure it had not changed. When Vercammen asked what the evidence was, defendant

          replied that it was “all circumstantial stuff.”

¶ 47              In the third clip, Vercammen asked if the victim was sexually abused, and defendant

          said that he was not. Defendant speculated that the victim would not have gone into the woods

          unless he was with someone he knew, particularly since the police said there were no signs of

          a struggle. When Vercammen asked why defendant was “openin’ up” to Vercammen,

          defendant replied that it was because Vercammen was “in that line of work.” Defendant was


                                                        18
       No. 1-20-0072


          wondering how to find information about the investigation. Vercammen said that, if defendant

          wanted to find out if the case was still open, defendant could call the detective who defendant

          had spoken with. Defendant replied: “Yeah, I don’t think it’s such a good idea to do that,”

          because they would wonder “why am I calling after all these years.” Defendant said that “it’s

          like uh—a hang nail *** you get a hang nail on your finger and you—you just want to pull

          that nail off *** and you just never do.” Defendant added: “it’s not a hang nail that I’m guilty

          or anything ‘cause I’m not.”

¶ 48             In the fourth clip, defendant said that the police may have found the boy’s killer.

          Defendant said he would pay Vercammen to call the Skokie Police Department and say that

          Vercammen was investigating and wanted some information about defendant. Vercammen

          replied that they would ask Vercammen questions and “put two and two together.” Defendant

          decided to “let sleeping dogs lie.”

¶ 49             In the fifth clip, defendant repeated that the other driver had a big belly and smoked a

          fat cigar. Defendant added that the other driver looked “Hispanic” or Italian and was “dark

          skinned.” Defendant said that he went to the park “about a year after the incident.”

¶ 50             In the sixth clip, defendant stated that he had to be careful because: “I could meet some

          little—some teen—sixteen year old boy and start talkin’ to ‘em and innocently and he might

          just get—you know, like gee why is this guy talkin’ to me? I (inaudible) tell my mother or

          something like that you know and then I’ll be in a world of f***in’ trouble again, right?”

¶ 51             In the seventh clip, defendant stated that “it’s very offensive to me now when I—if I

          think about you know engaging in any sort of act with somebody who’s under eighteen years

          old.” Now, defendant wants somebody to be over 20 because, otherwise, defendant can meet

          someone who says he is 18 but he is really 16 and “[t]hen I’m in trouble again.”


                                                      19
       No. 1-20-0072


¶ 52              In the eighth clip, Vercammen began a sentence stating, “when you first saw him,” and

          “you saw him later,” which Vercammen clarified in his trial testimony that the “him” in that

          sentence was the victim. In the clip, defendant interrupted Vercammen and said: “The only

          time I ever saw him, I saw him I saw him—I was driving by the forest—the woods, okay[,]

          and he was outside thumbin’ a ride.” When the boy waved, defendant thought the boy was

          waving at defendant, but when the boy hopped into “another white car behind” defendant,

          defendant thought, “mistaken identity.” Defendant thought he “was the person who’s supposed

          to pick him up and actually it was the car behind” defendant. Defendant repeated that he went

          to the park a year later.

¶ 53              In the ninth clip, defendant said that he thought he saw the boy again at the 7-Eleven—

          “at least it kind of looked like him.” Defendant said but “maybe that was—maybe that was

          New Year’s Eve night or maybe it was the night before. I don’t know.”

¶ 54              In the tenth clip, defendant said that he “guess[ed]” that the victim “probably lived

          around the Seven-Eleven,” but he did not know.

¶ 55              In the eleventh clip, Vercammen suggested that the killer was angry. In response,

          defendant said: “this is my scenario any how that—that the young boy had a uh—a male lover

          and *** they went to that park and there his male lover grabbed his watchamacal—and

          strangled him and uhn—just left him.” Defendant thought that the victim was “probably gay”

          because, when defendant’s car pulled up alongside the other car, the victim gave defendant

          “one of them big warm smiles that you know guys give other guys.” Defendant said that the

          driver of the other car looked like “he had the money,” and defendant speculated that “maybe

          the guy would give [the victim] money for doin’ him favors.” Vercammen suggested that

          maybe the boy wanted to break up with the man. Defendant agreed that would make sense and


                                                      20
       No. 1-20-0072


          that maybe the boy said he did not need the man’s money and maybe insulted him, and the

          man “got pissed off and killed him.”

¶ 56             Vercammen testified that, after December 13, 2004, he cut off communication with

          defendant. On cross, Vercammen stated that, almost 10 years later, in July 2014, a state’s

          attorney and a detective visited him in Los Angeles and wrote out a handwritten statement that

          Vercammen signed. The parties stipulated that “nowhere in this [statement] does it say that

          [defendant] said that he killed [the victim].”

¶ 57             Mark Erickson testified that, in 1992, he was the detective with the Morton Grove

          police who worked on this case. On January 6, 1992, Erickson contacted someone known by

          the name “Rico Rocco.” Erickson was informed that this individual had contacted Investigator

          Troka of the Cook County Sheriff’s Police Department one or two nights earlier saying that he

          had information about the case. Erickson called the phone number that he had received from

          Troka and left a message. A person identifying himself as “Robert” called back, saying that

          “he was a maintenance person and that he was writing an article for a local newspaper about

          the case.” 10 “Robert” stated that he had observed a teenage boy, in a fatigue jacket at Dempster

          Street and Lehigh Avenue in Morton Grove, enter an older white Cadillac driven by an older

          white male who was smoking a cigar. The Cadillac drove east on Dempster Street to Harrer

          Park and then turned northbound into the park.

¶ 58             Erickson testified that Harrer Park was next to Linne Woods, where the victim’s body

          was found. “Robert” stated that he saw this boy a few more times: once with three other teenage

          boys in downtown Skokie at around 7 p.m.; a second time around 9 p.m. at Oakton and Lincoln

          Avenues when the boy waved or smiled at him; and again, walking alone on Gross Point Road,


                 10
                      This was, in fact, not correct. Defendant was not writing an article for a local newspaper.
                                                            21
       No. 1-20-0072


          just south of Lincoln Avenue, where the 7-Eleven is, at 11:30 p.m. The third time, Robert

          thought that the boy was looking at his vehicle, so he circled the block to go back and talk to

          or see him but, when he returned, the boy was gone. After refreshing his recollection with his

          report, Erickson stated, for the record, the phone number that he had called (which was the

          same number that appeared on the “Rico Rocco” card and stamp).

¶ 59             On cross, Erickson testified that Linne Woods is west of Harrer Park, and it extends

          behind Harrer Park. Where it extends behind Harrer Park, it is both north and east of Harrer

          Park. Linne Woods forms an upside down L around Harrer Park. The victim’s body was

          discovered in Linne Woods, slightly east and north of Harrer Park.

¶ 60             Andra Williams testified that he was in jail, pending trial, and was charged in one case

          with predatory criminal sexual assault and in another case with aggravated criminal sexual

          abuse. From January 2016 to January 2017, Williams’s cell mate was defendant, who went by

          the name “Rocky.” During the year, they discussed defendant’s case three times. Defendant

          stated that he met a young boy named “David” at a 7-Eleven store, who defendant was trying

          to “code” or date. Defendant bought the boy candy and soda. After they met, they talked on

          the phone a couple of times. Defendant knew the victim for two weeks, prior to the offense.

          On the day of the offense, defendant met the victim at a 7-Eleven. The victim needed a ride,

          and they ended up driving to the forest preserve. Defendant was driving a white Taurus. After

          parking at the forest preserve, they walked through the forest preserve and defendant was

          “trying to get a blow job from the kid.” But the victim refused and said he would tell someone

          about this. Defendant and the victim “got into fisticuffs about it” and “wrestled.” Defendant

          grabbed the scarf around the victim’s neck and “started to choke him out.” During this time,




                                                      22
       No. 1-20-0072


          the victim was “looking up and gasping for air.” Defendant continued to strangle the victim

          with the victim’s scarf, until defendant realized that the victim had stopped breathing.

¶ 61             Williams testified that defendant said that, after he realized that the victim was no

          longer breathing, defendant returned to his vehicle and drove off, out of the forest preserve and

          through an alley. Defendant said that an old man had spotted defendant, and defendant was

          questioning how the man could have spotted him, when defendant was “a mile away.”

          Defendant drove home. Later, when defendant appeared in court, he would see the victim’s

          mother and “he would feel ashamed and embarrassed and feel hurt about what he did to his—

          her son; that he wanted forgiveness for it.”

¶ 62             Williams testified that Williams’s attorney set up a meeting for Williams with law

          enforcement personnel and with Williams’s attorney present. At that meeting, Williams related

          what defendant said.

¶ 63             On cross, Williams testified that he was facing up to 60 years for predatory criminal

          sexual assault and that this case occurred when he was out on bond for aggravated criminal

          sexual abuse. If convicted of both offenses, he would have to serve consecutive sentences.

          Williams denied telling the police in February 2017 that defendant told him that, on the night

          that the victim was murdered, the victim was dropped off by a white vehicle at the 7-Eleven.

          Williams testified that defendant stated that, when defendant was choking the victim, the

          victim looked up and asked “why are you doing this[?]” 11

¶ 64             John Duffy testified that, in June 1998, he was a detective with the Chicago Police

          Department, but “detailed” to the Cook County State’s Attorney’s Office to work on “old cold

          case murders.” On June 9, 1998, he flew to Las Vegas with other law enforcement personnel


                 11
                      This statement by the victim is used by defendant in an argument on appeal. Infra ¶ 144.
                                                           23
       No. 1-20-0072


          to meet with defendant. After being read his Miranda rights (see Miranda v. Arizona, 384 U.S.

          436 (1966)), defendant stated that he was then presently living out of his van in Las Vegas and

          working at a Pizza Hut. Defendant recalled giving a recorded interview to Chuck Goudie, and

          he recalled the day of the murder in January 1992. Defendant stated that, on the day of the

          murder, he was driving a white 1983 Chrysler New Yorker eastbound on either Oakton Avenue

          or Dempster Street, when he noticed a boy on the side of the road. Defendant noticed the boy

          because the boy appeared “either in distress or in trouble or he was waiting for somebody and

          flagging down somebody.” Defendant slowed down and observed the boy enter a white

          Cadillac that was behind defendant’s car. Defendant obtained a partial license number for the

          Cadillac, which was “VC.” Both cars proceeded eastbound, but defendant was stopped by a

          red light while the Cadillac continued on and made a left turn into the forest preserve. The

          driver of the Cadillac was a white male, about 45 to 49 years old, 5 feet, 9 inches, tall, heavyset,

          230 pounds, with long sideburns, and smoking a cigar. The boy was a white male, between 15

          and 17 years old, 5 feet, 7 inches, tall, with light-colored hair, wearing blue jeans, gym shoes,

          a jacket, and a scarf.

¶ 65              Duffy testified that, initially, defendant said that the last time he saw the boy was when

          the boy entered the Cadillac. However, during further conversation, defendant indicated that

          he saw the boy again later in the evening near a bowling alley on Oakton Avenue. After seeing

          the boy near the bowling alley, defendant drove to a sushi bar in Chicago. Eventually,

          defendant drove home to Park Ridge, arriving there between 1 a.m. and 3 a.m. On the way

          home, he stopped at either a White Hen Pantry or a 7-Eleven store. Defendant stated that he

          later viewed a photo in the newspaper and thought it was a photo of the same boy who had

          entered the Cadillac. Then defendant drove to the area where he had seen the Cadillac driving


                                                        24
       No. 1-20-0072


          into and realized that it was the same area where the boy’s body had been found. Then

          defendant contacted the police, talked to them, and provided his pager number.

¶ 66              Duffy testified that, on June 9, 1998, Duffy asked defendant about the damage to the

          CV boot of defendant’s vehicle, but defendant would not discuss it. Duffy asked defendant

          what defendant thought had happened to the victim and defendant said “that the boy was

          stopped on his way home and the person *** asked him where he lived[,] and the boy got into

          the car. Once the boy got into the car, the person drove to the forest preserve where the boy

          and the man smoked some marijuana. After smoking marijuana, the man made a proposal to

          the boy, which the boy refused, and then[,] he said[,] things then got out of hand.”

¶ 67              On cross, Duffy testified that defendant did not sign a statement. An assistant state’s

          attorney came into the room, and introduced himself, but defendant did not want to talk to him.

          Duffy also said that hair samples were taken but not DNA samples. 12

¶ 68              Sergeant Larry Rafferty testified that, in late 2007, he was an investigative sergeant

          with the Cook County Sheriff’s Police and the Cold Case Unit was under his supervision. In

          February 2010, as part of the investigation, he met with Kara Stefanson, who was the DNA

          resource specialist for the Cook County State’s Attorney’s Office. After the meeting, he

          submitted to the Illinois State Forensic Lab some of the items of evidence collected in

          connection with the victim’s autopsy, including the victim’s clothing, hair samples, a blood

          standard from the victim, and oral and rectal swabs. In January 2013, the victim’s mother

          contacted him, and then he obtained a court order to record future conversations between her

          and defendant. In July 2014, he traveled with other law enforcement personnel to arrest and



                  12
                   The defense later introduced a stipulation between the parties stating that a DNA profile for
          defendant was obtained from a hair sample. Infra ¶ 76.
                                                          25
       No. 1-20-0072


          interview defendant. After they knocked, defendant opened the door and they identified

          themselves: at that point, defendant said that he knew why they were there.

¶ 69             After the end of testimony, the State read several stipulations into the record. First, the

          parties stipulated that, if Vic Pearson were called to testify, he would testify that, on January

          2, 1992, he was a Morton Grove police officer patrolling the area near Austin Avenue and

          Davis Street in Morton Grove. As Pearson was traveling westbound on Davis Street, he

          observed a white Chrysler exiting the alley between Austin and McVickers Avenues between

          4:30 a.m. and 5:30 a.m. It was further stipulated that this information was first documented by

          Detective Elwin Trammel in a report dated March 22, 1998.

¶ 70             The parties stipulated that, if Goudie were called to testify, he would testify that, in

          1998, he was a news reporter for Channel 7 News; that he was following the investigation into

          the victim’s 1992 death; that he interviewed defendant; that the interview was recorded; and

          that it aired in March 1998. The stipulation identified a government exhibit as a true and

          accurate recording of the interview. The State then asked for the exhibit to “be entered into

          evidence” and asked to “be allowed to publish a portion of that interview, an audio portion.”

          The trial court responded, “Please,” and a portion was played. The appellate record does not

          indicate what portion was played.

¶ 71             At the end of the case, the State moved all its exhibits into evidence, and the trial court

          admitted all of them, except for a demonstrative sketch of the area and a police report used to

          refresh a witness’s recollections. The State rested, and the defense moved for a directed

          finding, without argument, which the trial court denied.

¶ 72             The defense then read two stipulations. The parties stipulated that, if called to testify,

          Detective Robert O’Neil, of the Cook County Forest Preserve Police, would testify that he


                                                       26
       No. 1-20-0072


          interviewed Murphy twice in January 1992 and that, at no time, did Murphy mention an

          individual in a white vehicle calling out to him in Skokie within two weeks of the murder.

          Murphy mentioned this, for the first time to law enforcement personnel, in October 2013.

¶ 73             The parties stipulated that, if called to testify, Robert Thomas, a special agent with the

          Illinois State Police, would testify that he interviewed Mihelic on January 9, 1992, and Mihelic

          told him he saw the victim walking northbound on Harms Road at approximately 10:10 p.m.

          but never told him that he saw the victim walking down the middle of the street.

¶ 74             The parties stipulated that, if called to testify, Detective Trammel would testify that he

          interviewed Fox on April 7, 1992, and Fox did not tell him that defendant said either that he

          ran over a curb or that he was anxious to be on his way to California. If called to testify, a Cook

          County state’s attorney investigator would testify that Fox was interviewed again in 2014 and,

          similarly, did not make those statements.

¶ 75             The parties stipulated that, if called to testify, Sergeant Rafferty, of the Cook County

          Sheriff’s Police Department, would testify that he interviewed Williams and that Williams

          stated that, on the night of the murder, the victim was dropped off by a white vehicle at the 7-

          Eleven store.

¶ 76             The parties stipulated that, if called to testify, Meredith Misker would testify that, in

          2008, she was a forensic DNA scientist with the Illinois State Police; that, in December 2008,

          she notified Sergeant Rafferty that a DNA profile had been obtained for defendant from a hair

          sample; that, in October 2012, Sergeant Rafferty was notified that “[e]xtracted DNA product”

          was “recovered from stains on a T-shirt, underwear, jeans, and scarf” in this case; and that

          “[n]o human DNA profile was identified in the extracted DNA.”




                                                        27
       No. 1-20-0072


¶ 77             The trial court received the stipulations into evidence, the defense rested, and the parties

          proceeded to closing argument. The State argued that defendant knew that he had been

          observed by a Morton Grove police officer as he exited the alley shortly after the murder and,

          therefore, defendant began contacting the authorities, trying to throw them off his trail, by

          describing a different white car that the victim had allegedly entered. When the officers went

          to defendant’s residence to talk to him, he had fled, thereby establishing flight. The mechanic

          testified that defendant had been in a hurry to head to California. The State asserted that

          defendant was a sexual predator who waited until all the other boys had gone home and the

          victim was the last one left alone. The State maintained that T.C.’s testimony established

          motive by establishing that defendant was a sexual predator of young boys. The State theorized

          that, when defendant spoke to Vercammen and others, he was not imagining what happened,

          but rather he was reliving it, including the “big warm smile[ ]” that he told Vercammen that he

          believed the victim had given him. The State argued that the murder was eating away at him

          like a “hangnail,” as he told Vercammen. In addition to the evidence that established flight,

          motive, and opportunity, the State contended that defendant’s confessions to his jail mates left

          no doubt that defendant was the murderer.

¶ 78             In response, the defense argued that, other than the place and cause of death, we knew

          nothing about what happened to the victim. The defense contended that, although defendant

          thought he had seen the victim that night, it was not the victim that defendant had seen. It was

          not the victim because defendant had observed a boy in a fatigue jacket and had observed him

          at an earlier time, when the victim was still having dinner at home. The State proved that

          defendant was providing information that he thought could be helpful, to anyone who would

          listen. None of the boys who were with the victim mentioned a white car when they were first


                                                       28
       No. 1-20-0072


          interviewed. It was not until defendant called about a white car that a white car was mentioned

          by them. The defense argued that the police most likely planted the idea of a white car by

          asking the boys if they had seen one. The defense argued that the last time anyone saw the

          victim alive, he was walking down the street, from the 7-Eleven, toward his home, which was

          close by, and that no one knew what happened after that. The defense contended that T.C.’s

          testimony failed to show modus operandi because there was no consistency between T.C. and

          the victim. No card, such as the one given to T.C., was found on the victim; T.C. was

          approached in the middle of the day, whereas the victim disappeared at night. There was no

          evidence of any phone calls between defendant and the victim, as there was with T.C. The

          defense argued that the State proved defendant “distasteful” but did not prove him guilty of

          this murder. If one believed Williams’s recitation of a confession, then one would have to

          believe there was a struggle, and there was no evidence of a struggle, particularly in light of

          the victim’s brown belt in karate. If Morton Grove police officer Pearson had observed

          defendant in the alley, then he observed defendant seven hours after the victim disappeared,

          with no explanation of what happened during the ensuing seven hours.

¶ 79             In rebuttal, the State argued that, in various statements, defendant claimed that he saw

          the victim three times on the night of the murder, that these multiple views could not have been

          a coincidence, and that it must mean that defendant was watching the victim and waiting for

          the moment that he was alone. The State argued that defendant was not on his way home from

          a sushi restaurant in Chicago because “there is no place in Chicago that would take you past

          this 7-Eleven, if you lived west of [the] Edens Expressway on Touhy Avenue in Park Ridge,”

          as defendant did.




                                                      29
       No. 1-20-0072


¶ 80             After taking a half-hour break to review the evidence and her notes, the trial court found

          defendant guilty. Defendant filed a posttrial motion for a new trial, which the trial court denied.

          When denying the posttrial motion, the court observed that “[t]his was a bench trial” and that

          “circumstantial evidence can be used to convict someone beyond a reasonable doubt.” The

          court explained that “the way these cases sometimes go is that there are building blocks and

          evidence sort of keeps getting built up until they’ve reached the point in which a judge could

          make a determination that it was beyond a reasonable doubt,” and that it made this

          determination in this case. After considering factors in aggravation and mitigation, the trial

          court sentenced defendant to 45 years with the Illinois Department of Corrections. Since

          defendant elected to be sentenced under the law as it existed in 1992, he was eligible for day-

          for-day good-time credit. On December 10, 2019, the court denied defendant’s motion to

          reconsider the sentence, noting defendant’s eligibility for good-time credit. Defendant filed a

          timely notice of appeal on December 10, 2019, and this appeal followed.

¶ 81                                              ANALYSIS

¶ 82                                        I. Evidence of Bad Acts

¶ 83             First, defendant argues that the trial court erred by admitting (1) T.C.’s testimony about

          phone conversations with defendant and (2) the “Boy profile for exploitation” list found in

          defendant’s storage area. Defendant argues that the trial court erred by admitting both as

          propensity evidence pursuant to section 115-7.3 of the Code of Criminal Procedure of 1963

          (Code) (725 ILCS 5/115-7.3 (West 2018)). Section 115-7.3 permits the admission of evidence

          of a defendant’s commission of certain sex offenses when a defendant is accused of a first

          degree murder that “involves sexual penetration or sexual conduct.” 725 ILCS 5/115-7.3(a)(2)

          (West 2018). Defendant argues (1) that neither T.C.’s testimony or the list established a prior


                                                        30
       No. 1-20-0072


          offense; (2) that the State failed to prove that the victim was sexually penetrated or contacted

          as required by the statute; and (3) that the evidence was not admissible on any other grounds,

          given its dissimilarity to the charged offense.

¶ 84              In response, the State argues that, although the State initially sought to introduce the

          evidence pursuant to section 115-7.3, it withdrew its request to admit the evidence on

          propensity grounds. The State argues that the evidence was properly admitted, instead,

          pursuant to Illinois Rule of Evidence 404(b) (eff. Jan. 1, 2011), in order to show (1) motive,

          (2) identity, (3) modus operandi, (4) a continuing narrative of events, and (5) to rebut a

          defense.

¶ 85              In his reply brief, defendant states that he “accepts the State’s concession that the other-

          acts evidence of T.C.’s testimony and the profile list *** were ultimately only offered and

          admitted to rebut a defense, to show a continuing narrative of events, and to prove motive,

          modus operandi, and identity.” This court similarly accepts the State’s concession, and the

          State has, thereby, forfeited other arguments by failing to argue them on appeal. See Ill. S. Ct.

          R. 341(h)(7) (eff. Oct. 1, 2020) (“Points not argued are forfeited and shall not be raised in the

          reply brief, in oral argument, or on petition for rehearing.”); People v. Chatman, 2016 IL App

          (1st) 152395, ¶ 45 n.19 (“This court has repeatedly held that a party forfeits a point by failing

          to argue it.”).

¶ 86              Pursuant to Rule 404(b), evidence of other crimes or bad acts is admissible “to prove

          intent, modus operandi, identity, motive, absence of mistake, and any material fact other than

          propensity that is relevant to the case.” People v. Donoho, 204 Ill. 2d 159, 170 (2003); Ill. R.

          Evid. 404(b) (eff. Jan. 1, 2011) (evidence of other crimes or bad acts may be admissible to

          prove “motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of


                                                        31
       No. 1-20-0072


          mistake or accident”). Even when evidence of other crimes or bad acts falls into one of these

          categories, it may still be excluded “if the prejudicial effect of the evidence substantially

          outweighs its probative value.” Donoho, 204 Ill. 2d at 170; Ill. R. Evid. 403 (eff. Jan. 1, 2011)

          (“[a]lthough relevant, evidence may be excluded if its probative value is substantially

          outweighed by the danger of unfair prejudice”).

¶ 87             Evidentiary rulings by the trial court, such as the one we are asked to review, are

          generally within the sound discretion of the trial court and are generally not reversed by an

          appellate court unless the trial court abused its discretion. People v. Caffey, 205 Ill. 2d 52, 89

          (2001). “The decision whether to admit evidence cannot be made in isolation,” and the “trial

          court must consider a number of circumstances that bear on the issue, including questions of

          reliability and prejudice.” Caffey, 205 Ill. 2d at 89. “An abuse of discretion will be found only

          where the trial court’s ruling is arbitrary, fanciful, unreasonable, or where no reasonable person

          would take the view adopted by the trial court.” Caffey, 205 Ill. 2d at 89. Our supreme court

          has repeatedly admonished its appellate courts that reasonable minds may differ about whether

          evidence of other crimes or bad acts is admissible without requiring reversal under an abuse-

          of-discretion standard of review. Donoho, 204 Ill. 2d at 186 (citing People v. Illgen, 145 Ill.

          2d 353, 375-76 (1991)).

¶ 88             As we explain below, the challenged evidence related to motive and identity and, thus,

          we cannot find that the trial court’s decision to admit was arbitrary or fanciful.

¶ 89             The State’s theory of the case was that the murder was sexually motivated. This theory

          was supported by direct testimony from a cell mate that defendant stated that the murder was

          sexually motivated and by circumstantial evidence that defendant repeatedly told others that

          he believed the murder was sexually motivated, albeit by someone else. People v. Cerda, 2021


                                                       32
       No. 1-20-0072


          IL App (1st) 171433, ¶ 109 (“While the State is not required to prove motive, it is entitled to

          do so when evidence of motive exists.”).

¶ 90             Defendant’s cell mate, Williams, testified that defendant knew the victim for two weeks

          prior to the murder, during which time defendant was trying to “code” the victim by buying

          the victim candy and soda. On the night of the offense, Williams testified that defendant was

          “trying to get a blow job from the kid,” but the victim refused and threatened to tell someone.

          Williams testified that defendant related that defendant grabbed the scarf around the victim’s

          neck and choked the victim to death. Williams’s testimony about the sexual motivation for the

          murder was bolstered by repeated statements by defendant that he believed that the murder

          was sexually motivated.

¶ 91             Vercammen testified that he had a phone conversation with defendant in which

          defendant stated that he thought the victim was “gay” because the victim gave defendant “one

          of them big warm smiles that you know guys give other guys.” Defendant speculated to

          Vercammen that the murderer gave the victim money for “favors” but that the victim wanted

          to break up with him and insulted the murderer, and then the murderer became angry and killed

          the victim. Defendant’s statement to Vercammen about money for “favors” was similar in

          motive to Williams’s testimony that defendant had been buying the victim candy and soda for

          two weeks with the goal of sexual favors in return.

¶ 92             The testimony by both Williams and Vercammen that the murder was sexually

          motivated was further supported by the testimony of Duffy. When Duffy asked defendant what

          he thought happened to the victim, defendant stated that the victim and the murderer drove to

          the forest preserve, that the murderer propositioned the victim, and that the victim refused and

          then things “got out of hand.”


                                                      33
       No. 1-20-0072


¶ 93             In light of the testimony by Williams, Vercammen, and Duffy that supported the State’s

          theory that the murder was motivated by an adult male’s desire for sexual favors from a teenage

          boy who refused him, we cannot find that the trial court’s decision to admit T.C.’s testimony

          and the profile list was arbitrary or fanciful. T.C.’s testimony and the profile list from

          defendant’s storage area established defendant’s desire for sexual favors from teenage boys,

          thereby supporting the State’s theory about motive—which was consistently and constantly

          repeated by defendant to whoever would listen.

¶ 94             In addition, T.C.’s testimony was properly admitted as identity evidence. Even when

          the other bad acts are not sufficiently distinctive to qualify as modus operandi or signature

          evidence, the evidence may be admissible to rebut a defendant’s claim of mistaken identity

          concerning an object. “Where evidence of prior bad acts is offered to prove modus operandi

          ***, there must be a high degree of identity between the facts of the crime charged and the

          other offense in which the defendant was involved.” Illgen, 145 Ill. 2d at 372-73. “The two

          offenses must share such distinctive common features as to earmark both acts as the

          handiwork” or signature of the same person. Illgen, 145 Ill. 2d at 373; see also People v.

          Quintero, 394 Ill. App. 3d 716, 726 (2009) (“The crimes must have distinctive features that

          are not common to most offenses of that type.”). However, the same degree of distinction is

          not required when the evidence is used to rebut defendant’s claims of mistaken identity

          regarding an object. Quintero, 394 Ill. App. 3d at 726 (“general areas of similarity are

          sufficient”). When used to show identity, the evidence “links the defendant to the offense at

          issue through some evidence, typically an object,” from the other offense or bad act. Quintero,

          394 Ill. App. 3d at 727; see also People v. Clark, 2015 IL App (1st) 131678, ¶ 50.




                                                      34
       No. 1-20-0072


¶ 95             The object in the case at bar was the white car. Pearson observed a white Chrysler

          exiting an alley near the scene of the murder, shortly before the body was discovered. The

          testimony of cell mate Janikowski established that defendant was troubled by the fact that the

          officer had observed defendant’s car driving down the alley. However, Janikowski’s testimony

          also established that defendant believed that the officer could not identify defendant as the

          driver because defendant was driving with his bright lights on.

¶ 96             Defendant then told numerous people that the victim had entered a white boxy-style

          car but, never of course, his own white boxy-style car. First, the victim’s mother testified that

          defendant told her in 2013 that, on the night of the murder, he observed a boy enter a white

          Cadillac with a partial license plate number of “VC.” Second, Vercammen testified that

          defendant told him that, while driving a white Ford Thunderbird, defendant observed the victim

          enter a similar looking car, but the other car was a Cadillac. Defendant told Vercammen that,

          when the boy waved, defendant thought the boy was waving at defendant, but when the boy

          hopped into “another white car behind” defendant, defendant thought, “mistaken identity.”

          Third, Erickson testified that, in 1992, defendant stated that he had observed a teenage boy

          enter an older white Cadillac, driven by an older white male. Fourth, defendant told cell mate

          Williams that he was driving a white Ford Taurus on the night of the murder. Fifth, defendant

          told Duffy in June 1998 that, on the night of the murder, he was driving a white 1983 Chrysler

          New Yorker when he observed a boy flagging down and entering a white Cadillac with a partial

          license plate number of “VC.” This evidence establishes that defendant was repeatedly trying

          to establish a case of mistaken identity concerning the white car that the victim had, in fact,

          entered.




                                                       35
       No. 1-20-0072


¶ 97             The facts concerning the victim and T.C. were similar enough to rebut defendant’s

          repeated claims about which white car the young male victim had entered. The victim was 15

          years old; T.C. was 16 years old when defendant first approached. The victim was walking

          home alone when he was last seen; T.C. was walking home alone when defendant approached.

          As already noted, defendant repeatedly claimed to various witnesses that, on the night of the

          offense, the victim entered a white car similar to his own but, of course, not his. However, T.C.

          testified that defendant was driving a white boxy car when defendant approached him.

          Defendant talked to T.C. about strangulation and asphyxiation and about going to the forest

          preserve to have sex; comparatively, the victim was strangled to death in the forest preserve.

          Given the similarities, we cannot find that it was an abuse of discretion to admit T.C.’s

          testimony to rebut defendant’s repeated claims of mistaken identity concerning the white car

          that picked up the victim.

¶ 98             Defendant argues that the State failed to establish that the profile list was written by

          defendant. Whether or not defendant wrote the list, the police found it saved in his storage area,

          with other significant papers and documents belonging to defendant, such as receipts, a

          passport photo, and a vehicle identification card.

¶ 99             Defendant argues that, even if the list and T.C.’s testimony were relevant for one of the

          named purposes, the danger of unfair prejudice substantially outweighed the probative value.

          “Although relevant, evidence may be excluded if its probative value is substantially

          outweighed by the danger of unfair prejudice ***.” Ill. R. Evid. 403 (eff. Jan. 1, 2011).

          Although the rules of admissibility of evidence are the same whether a trial occurs with or

          without a jury, when the trial court is the trier of fact, a reviewing court will presume that the

          trial court considered only admissible evidence and that the trial court considered the evidence


                                                       36
        No. 1-20-0072


           only for the purpose for which it was admitted. People v. Naylor, 229 Ill. 2d 584, 603 (2008).

           However, this presumption, that the court in a bench trial considered only competent evidence

           in reaching its finding, “may be rebutted where the record affirmatively shows the contrary.”

           (Internal quotation marks omitted.) Naylor, 229 Ill. 2d at 603-04. In the case at bar, the record

           does not disclose remarks or actions by the trial court that would indicate that it considered the

           evidence in an unfairly prejudicial manner. Accordingly, we do not find that the trial court’s

           ruling was arbitrary, fanciful, or unreasonable or that no reasonable person would take the view

           adopted by the trial court.

¶ 100              For the foregoing reasons, we are not persuaded by defendant’s claim that admission

           of T.C.’s testimony and the profile list were an abuse of discretion.

¶ 101                                    II. Comment by Victim’s Mother

¶ 102              Second, defendant argues that the trial court erred by admitting a comment by the

           victim’s mother that she believed that defendant killed her son. During a taped phone call with

           defendant, the victim’s mother stated: “I—just have a gut feeling that—I just wish I knew why

           you did it. I think you did it and I wanna know why. I don’t wanna die in my grave and not

           know what happened to my son.” Defendant argues that this comment was unfairly prejudicial,

           irrelevant to any issue at trial, and a violation of the personal knowledge rule. The personal

           knowledge rule provides that “[a] witness may not testify to a matter unless evidence is

           introduced sufficient to support a finding that the witness has personal knowledge of the

           matter.” Ill. R. Evid. 602 (eff. Jan. 1, 2011).

¶ 103              As noted above, evidentiary rulings are generally reviewed only for an abuse of

           discretion, and “[a]n abuse of discretion will be found only where the trial court’s ruling is




                                                         37
        No. 1-20-0072


           arbitrary, fanciful, unreasonable, or where no reasonable person would take the view adopted

           by the trial court.” Caffey, 205 Ill. 2d at 89.

¶ 104              In response to defendant’s claim, the State asserts that the mother’s comment was

           admitted, not for the truth of the matter asserted within it, but to show the long pause before

           defendant responded to it with a denial. Defendant argues that the State compounded the

           comment’s prejudicial effect by “harping” on the comment during the State’s closing rebuttal

           argument. During the State’s rebuttal closing argument, the prosecutor made the following

           argument regarding this comment and the ensuing pause by defendant:

                        “[H]alf way through the defendant’s rambling conversation, [the victim’s mother]

                   cuts right to the chase in the way only a mother can, quote, I just have a gut feeling that

                   I just wish I knew why you did it. I think you did it and I want to know why. I don’t

                   want to die in my grave and not know what happened to my son. The defendant doesn’t

                   answer.

                        This is beyond a pregnant pause. One thousand. Two one thousand. Three one

                   thousand. Four one thousand. I didn’t kill your son. I didn’t do it. I didn’t know your

                   son. I never talked to him. I never met him. I don’t know—I know I—

                        I don’t know if you are in communication with the police or not, you know. I don’t

                   know if they—what they tell you they find or anything. I don’t know that.

                        He gets accused of murder by the victim’s mother, and within a few seconds, he’s

                   trying to get information on the investigation asking whether she knows anything about

                   what the police are doing. Just unbelievable. That silence after she accuses him of

                   murder is deafening, and it speaks volumes.”




                                                             38
        No. 1-20-0072


¶ 105              The aforementioned statements constituted legitimate argument based on the admitted

           evidence, including the tape recording. The trial court listened to the tape and was able to

           decide for itself whether there was a pause, whether the pause was long, and whether it had

           any significance. The State did not argue that the mother had any particular knowledge

           concerning the identity of the murderer, other than what the trial court had already heard in

           court. Without the admission of the mother’s comment, the defendant’s reaction would have

           been unintelligible. Whether the State’s argument had any persuasive weight was for the trial

           judge, as fact finder, to decide.

¶ 106              To the extent that any unfair prejudice could be claimed from the mother’s comment

           that she did not want to die without knowing what happened to her son, the trial court

           understood that this was a staged comment. The trial court understood that the mother had

           agreed to record her conversation for the benefit of the police and that the mother was most

           likely making the type of comment that she hoped would elicit information and a reaction from

           defendant.

¶ 107              As we noted above, when the trial court is the trier of fact, a reviewing court will

           presume that the trial court considered the evidence only for the purpose for which it was

           admitted. Naylor, 229 Ill. 2d at 603. For these reasons, we find the trial court’s decision was

           reasonable given the circumstances and cannot find an abuse of discretion in admitting the

           mother’s comment.

¶ 108              After this appeal was fully briefed, this court granted defendant’s motion to cite

           additional authority that had been published while this case was under consideration. 13



                   13
                   We denied the State’s motion to file a response to the motion, which, pursuant to Illinois
           Supreme Court Rule 361(b)(3) (eff. July 1, 2017), was due on March 9, 2022. Defendant filed his
                                                          39
        No. 1-20-0072


           Defendant cited People v. Allen, 2022 IL App (1st) 190158. In Allen, the appellate court

           reversed and remanded for a new trial, on the ground that the trial court’s failure to respond to

           a jury note constituted reversible error. Allen, 2022 IL App (1st) 190158, ¶ 59. In dicta, the

           appellate court chose to address additional issues that might occur on retrial. Allen, 2022 IL

           App (1st) 190158, ¶ 66. These additional issues included the trial court’s admission of a taped

           phone call under the tacit admission rule. Allen, 2022 IL App (1st) 190158, ¶ 70. In the instant

           appeal, defendant argues in his post-briefing motion that, pursuant to Allen, admission of the

           mother’s statement and defendant’s pause violated the tacit admission rule.

¶ 109              Upon review of the tacit admission argument, we notice that while there was discussion

           about defendant’s silence as a result of consciousness of guilt, defendant did not put forth a

           comprehensive argument regarding the alleged violation of the tacit admission rule until he

           filed the supplemental authority. Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020)

           provides that “[p]oints not argued” in an appellant’s initial brief “are forfeited and shall not be

           raised in the reply brief, in oral argument, or on petition for rehearing.” In his initial appellate

           brief, defendant argued that the mother’s statement was inadmissible for only three reasons:

           (1) it was unfairly prejudicial, (2) it was irrelevant, and (3) it violated the personal knowledge

           rule. Defendant may not fail to address an issue and then raise it after the fact in a post-briefing

           motion.

¶ 110              The State made this argument, repeatedly, in the court below: it is not new. Prior to

           trial, defendant moved to suppress this particular statement by the mother on the ground that it

           was “unfairly prejudicial.” In its written response, the State argued that this statement was




           motion for leave to file supplemental or additional authority on March 4, 2022; this court granted the
           motion on March 10, 2022; and the State did not file its motion until March 25, 2022.
                                                           40
        No. 1-20-0072


           probative because, after it, “there was a long and noticeable pause before defendant denied his

           involvement.” At a pretrial hearing on January 6, 2017, the trial court heard extensive argument

           about this particular statement. Defendant again argued unfair prejudice, and the State again

           argued that the pause was “essentially an admission by omission” and “consciousness of guilt.”

           The trial court reserved judgment, stating that it would rule next time on whether “the probative

           value is not outweighed by prejudice.” On February 10, 2017, the trial court permitted the

           parties to reargue the admissibility of this particular statement. Both sides grounded their

           arguments on Illinois Rule of Evidence 403 (eff. Jan. 1, 2011), the rule concerning unfair

           prejudice, and the State again argued about “the significant pause.” After again listening to

           extensive argument about this particular statement, the trial court ruled that “the probative

           value outweighs any prejudice.” At trial, the State argued in its rebuttal closing that the pause

           showed consciousness of guilt by defendant, despite defendant’s immediately ensuing denials.

           Supra ¶ 104. In his posttrial motion for a new trial, defendant noted that the State had “argued

           that a pause in the conversation” was “somehow an admission by omission.” Defendant’s

           posttrial motion argued that the admission of this particular statement was unfairly prejudicial

           and that the State’s argument about the pause was “pure conjecture.”

¶ 111             Despite the State’s constant arguments about the pause, defendant chose not to raise

           the tacit admission rule in response—not at any time in the court below, not in his initial

           appellate brief, and not in his reply brief. Defendant chose instead to ground his argument on

           Rule 403, which asks whether the probative value of a piece of evidence is substantially

           outweighed by its unfair prejudice. Ill. R. Evid. 403 (eff. Jan. 1, 2011). Thus, defendant’s

           present argument regarding the tacit admission rule is forfeited for our review, several times

           over. The tacit admission rule has been around since the 1860s, if not before. See Hagenbaugh


                                                        41
        No. 1-20-0072


           v. Crabtree, 33 Ill. 225, 226 (1864) (when one party to a contract asserts a thing to be true

           concerning that contract in the presence and hearing of the other party, and the other party

           makes no denial, that is a tacit admission). With a rule this old and well known, we must

           presume that the decision not to raise it was a strategic one. People v. Moore, 279 Ill. App. 3d

           152, 159 (1996) (we presume that “[s]ound trial strategy” “embraces the use of established

           rules”). As such, this issue is forfeited for our review by defendant’s failure to argue violation

           of the tacit admission rule at any time in the court below or in this court, prior to filing his post-

           briefing motion.

¶ 112              However, even if we overlook defendant’s forfeiture—which we do not—we find Allen

           readily distinguishable from the case at bar for a number of reasons. Under the tacit admission

           rule, a defendant’s silence may be introduced as a tacit admission of guilt, if a statement is

           made that incriminates the defendant, such that the natural reaction of an innocent person

           would be to deny it, and, instead, the defendant is silent. Allen, 2022 IL App (1st) 190158,

           ¶ 72.

¶ 113              First, the Allen court found that no incriminating statement had been made. Allen, 2022

           IL App (1st) 190158, ¶ 74. In Allen, the defendant’s mother had stated that he was innocent,

           providing no reason to object. Allen, 2022 IL App (1st) 190158, ¶ 74. By contrast, in the case

           at bar, the victim’s mother’s statement was both incriminating and accusatory.

¶ 114              Second, in Allen, the trial court found that the defendant’s affirmative “ ‘uh-huh,’ ”

           “ ‘came four seconds too late.’ ” Allen, 2022 IL App (1st) 190158, ¶ 76. The appellate court in

           Allen disagreed because “the recorded conversation shows a freewheeling discussion in which

           the parties talk over each other.” Allen, 2022 IL App (1st) 190158, ¶ 76. The phone call in

           Allen involved multiple parties: the defendant, his mother, and his grandmother. Allen, 2022


                                                          42
        No. 1-20-0072


           IL App (1st) 190158, ¶ 70. By contrast, in the case at bar, there were only two parties, making

           any pause clearly attributable to one party or the other.

¶ 115             Third, in Allen, the call was placed by defendant from Cook County jail, and the call

           began with a recorded warning that the call was being recorded and monitored. Allen, 2022 IL

           App (1st) 190158, ¶ 77. In addition, the Allen defendant made the call after he had already

           been arrested and given Miranda warnings, including that any statement by him could and

           would be used against him. Allen, 2022 IL App (1st) 190158, ¶ 77. The recorded warning, in

           addition to the Miranda warnings, could have led the Allen defendant to pause before speaking.

           Allen, 2022 IL App (1st) 190158, ¶ 77. By contrast, in the case at bar, defendant had not yet

           been arrested when he was talking to the victim’s mother, and he had no notice that the call

           was being recorded.

¶ 116             Last but not least, Allen is distinguishable because it involved a jury trial, whereas the

           case before us was a bench trial. Allen, 2022 IL App (1st) 190158, ¶ 1. In sum, we find that

           defendant forfeited the issue for our review and that, even if it had not been forfeited, Allen is

           readily distinguishable from the case at bar for a number of reasons and, thus, not persuasive

           on this appeal.

¶ 117                                           III. TV Interview

¶ 118             In his initial appellate brief, defendant objected to certain portions of a TV interview

           that he claimed were introduced at trial. However, in his reply brief, he stated that he withdrew

           “this issue from consideration in this appeal.”

¶ 119             Typically, when a party withdraws an issue in a reply brief, he or she concedes that the

           other side is correct or that a subsequent decision has resolved the issue. People v. McKenzie,

           2013 IL App (1st) 102925, ¶ 34 (“defendant withdrew this argument in his reply brief,


                                                        43
        No. 1-20-0072


           conceding that it was foreclosed by our supreme court’s [recent] decision”); People v. Johnson,

           2018 IL App (1st) 140725, ¶ 1 n.1 (defendant withdrew an argument in his reply brief after the

           State explained his miscalculation of sentencing credit); People v. Morrison, 375 Ill. App. 3d

           545, 551 (2007) (defendant withdrew an issue in light of a recent supreme court decision

           resolving it). Neither occurred here. Although defendant withdrew the issue, he did not

           concede that the State was correct, and he limited his withdrawal to its “consideration” on

           “this” appeal, thereby leaving the door open to raising the issue another time. While points not

           argued are generally forfeited (Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020)), forfeiture and waiver

           are limitations on the parties not the courts. E.g., People v. Holmes, 2016 IL App (1st) 132357,

           ¶ 65 (“forfeiture is a limitation on the parties and not the reviewing court” and may be

           overlooked to obtain a just result). Since this is the third time that defendant has caused this

           issue to be fully briefed—pretrial, posttrial and on appeal—we exercise our discretion to

           consider it. We set forth the relevant facts below, so it is clear for future courts that this issue

           was resolved by the court below and fully considered on appeal.

¶ 120              At trial, the parties stipulated that Goudie was a news reporter for Channel 7 and, if

           called to testify, he would testify that he interviewed defendant in 1998, that the interview aired

           in March of that year, and that People’s exhibit No. 57 was a true and accurate recording of

           the interview. The State asked the trial court to enter exhibit No. 57 into evidence and asked

           for permission “to publish a portion of that interview, an audio portion.” The trial court

           responded, “Please,” and a portion was played. However, the appellate record does not indicate

           the specific portion that was played.

¶ 121              In his initial appellate brief, defendant argued that the trial court erred by admitting

           hearsay statements by Goudie: (1) that defendant was the police’s chief suspect in their


                                                         44
        No. 1-20-0072


           investigation of the victim’s death, (2) that defendant had been uncooperative with the police

           investigation, and (3) that the police had told the victim’s mother that defendant had killed her

           son. Defendant also argued that certain statements by Goudie were unfairly prejudicial, where

           he stated (1) that it was “almost beyond belief that somebody with your background would end

           up” observing a young boy being pick up by someone else; (2) that “teenage boys don’t end

           up being killed in that manner, or killed period,” and (3) that defendant “had a reputation at

           that point as somebody who enjoyed young boys.” However, for the reasons explained below,

           there is no indication in the record before us that these statements were part of the evidentiary

           record considered by the trial court.

¶ 122             Prior to trial, the defense moved to exclude the entire interview on the ground that the

           reporter’s questions contained hearsay statements about details of the murder investigation and

           were unfairly prejudicial. After listening to the parties’ arguments on February 10, 2017, the

           trial court asked the parties to try to agree on what portions of the interview would be admitted

           at trial. On March 24, 2017, with defense counsel present, the State reported that defense

           counsel “did forward to us since the last court date highlighted portions of Mr. Goudy’s

           interview with the defendant that he found objectionable. We don’t disagree with any of the

           ones that he brought up, Judge.” The State further reported that there was “one question that

           counsel wanted edited that we don’t,” but “we will concede we would edit [it] as well.” Thus,

           the record establishes that the parties reached an agreement, as the trial court had requested.

¶ 123             As agreed, only a portion of the interview was played at trial. However, People’s

           exhibit No. 57, which is in the appellate record, contains the full 36-minute interview without

           any indication of the substance of the parties’ agreement.




                                                        45
        No. 1-20-0072


¶ 124             The parties’ closing arguments shed light on what portions were admitted and played.

           During the State’s initial closing argument, the prosecutor mentioned the Goudie interview

           once, stating:

                        “Judge, just a few hours ago, you heard the clips from Chuck Goudie’s interview

                  with defendant in 1998. I think [it] kind of ironic that one of the lines that struck me[,]

                  said by the defendant[,] was in reference to David’s mother. He said, I think I might

                  have the answer. Of course he does.

                        He’s been providing the answer since 1992, since January 2nd of 1992, and

                  continued to till [sic] January, March of 2016, when he admitted to Brad Janikowski

                  his involvement, when he admitted to Andra Williams his involvement.

                        He also said[,] seek justice. We lose a lot, we never know when [death is] going to

                  take us, that’s what he said. No truer words have ever been spoken, Judge.”

¶ 125             During defendant’s closing argument, the defense used the interview to suggest that it

           was the interview that prompted Pearson’s recollection of a white car on that night:

                        “Chuck Goudie interviews him and within three weeks or so, two-and-a-half weeks,

                  Vic Pearson is interviewed by the police, [sic] retired officer. This is now after the

                  interview that was done by Chuck Goudie and aired.

                        Mr. Pearson comes forth about what happened that night—morning between 4:30

                  and 5:00 a.m. on January 2nd.”

¶ 126             The defense raised the interview again as part of its litany of “babbling” statements by

           defendant that the State had in its possession for years without charging him:

                        “[S]ix years later, Chuck Goudie interviews him. Again, it’s just more babbling,

                  what he thinks might have happened, what he thinks he’s trying to help, what he thinks.

                                                        46
        No. 1-20-0072


                   Again, they have it in 1998. Now, we are six years into the case and they’re still not

                   charging him.”

¶ 127              In the State’s rebuttal closing, the prosecutor mentioned the Goudie interview twice,

           first to argue:

                        “He tells the [sic] Chuck Goudie the guy was smoking a big fat cigar, big fat cigar.

                   By the way, I don’t smoke cigars, always trying to remove himself from this phantom

                   offender.”

¶ 128              Later in the rebuttal closing, the State argued that the most “damning” comment” in the

           interview is when defendant says that he “might have the answer” about who killed the victim:

                        “In 1998 Chuck Goudie interviews the defendant on the street in Vegas, and again

                   the defendant repeats his same story about [the victim] thumbing a ride near the forest

                   preserve **** But the most revealing and damning comment the defendant makes to

                   Chuck Goudie is when Goudie asks him, what would you say to [the victim’s parents],

                   and what does he say? I didn’t do it. I really don’t know for sure who killed your son.

                        I think I might have the answer, but I’m not sure. All I can say is, I guess, if you

                   could just forgive whoever did this, which I know is a very hard thing to do, but if you

                   can sort of give him, seek justice, but forgive the man. He is haunted by this murder,

                   and he is begging for forgiveness. Not for some unknown offender, for himself.”

¶ 129              The closing arguments of the parties do not refer to the statements by Goudie that

           defendant objected to on appeal.

¶ 130              Despite the parties’ pretrial agreement, defendant claimed in his posttrial motion for a

           new trial that the trial court erred in allowing the interview to be introduced at trial. The motion

           acknowledged that “some statements were kept out by agreement” but argued that the trial

                                                         47
        No. 1-20-0072


           court “should have excluded the entire interview.” Defendant’s posttrial motion stated that he

           was “seeking to keep out the statements of Chuck Goudie” on the ground that they were not

           admissible as admissions by a party. Defendant argued that “Goudie interjected information

           into the interview that was hearsay.” 14

¶ 131              At the hearing on defendant’s posttrial motion, the trial court stated that it did not

           consider the parts of the interview “that were not allowed” and, hence, “not played.” The trial

           court stated:

                        “The statement[ ] of Chuck Goudie was limited. It wasn’t everything. There were

                   things that were not allowed and that were not played, and the statements that were not

                   allowed, the Court found were too prejudicial. But what was allowed, the Court did

                   make findings that they were more probative than prejudicial. Again, they were

                   statements from the defendant.”

¶ 132              In his initial appellate brief, defendant argued that, although only portions were played

           at trial, it was possible that the trial court could have listened to and considered the entire tape.

           We do not find this argument persuasive because, first, the trial court itself rejected the factual

           underpinning for that argument at the posttrial hearing. Second, the trial court went to some

           effort to bring the parties to an agreement limiting what it would consider. Third, when the fact

           finder is the trial court, the court is presumed to consider only admissible evidence only for the

           purpose for which it was admitted. Naylor, 229 Ill. 2d at 603. To the extent that Goudie’s




                   14
                      In the brief filed in response to defendant’s posttrial motion, the State argued to the trial
           court: “None of this evidence was presented at trial. Additionally, the State worked with the defense
           to limit the content that would be deemed objectionable by the defense. The defense stipulated to the
           foundation of the Goudie conversation and agreed to the edited version of the conversation which was
           properly played in court.”
                                                           48
        No. 1-20-0072


           statements and questions were admitted, they were necessary to give context to defendant’s

           responses. Thus, for the foregoing reasons, we do not find this claim persuasive.

¶ 133                                      IV. Cell Mates’ Testimony

¶ 134             Lastly, defendant argues that the trial testimony of two of his cell mates was unreliable

           and, hence, inadmissible. The trial court considered these same arguments both pre- and

           posttrial and found their testimony sufficiently reliable for admission. For the following

           reasons, we do not find that the trial court abused its discretion in admitting this evidence.

¶ 135             Section 115-21 of the Code governs the admission of informant testimony at trial. 725

           ILCS 5/115-21 (West 2018). For purposes of this statutory section, an informant is defined as

           “someone who is purporting to testify about admissions made to him or by the accused while

           detained or incarcerated in a penal institution contemporaneously.” 725 ILCS 5/115-21(a)

           (West 2018). As both sides agree, Williams and Janikowski qualified as informants under this

           definition.

¶ 136             When this definition is triggered, section 115-21 requires a number of safeguards,

           including (1) the timely disclosure by the State of a list of relevant information and (2) an

           evidentiary hearing at which the trial court must “determine whether the testimony of the

           informant is reliable.” 725 ILCS 5/115-21(c), (d) (West 2018). In the case at bar, defendant

           does not claim that the State failed in its duty to disclose information.

¶ 137             At the evidentiary hearing, the State has the burden “to show by a preponderance of the

           evidence that the informant’s testimony is reliable.” 725 ILCS 5/115-21(d) (West 2018). “At

           this hearing, the court shall consider the factors enumerated” in the statutory section, “as well

           as any other factors relating to reliability.” 725 ILCS 5/115-21(d) (West 2018). Thus, this




                                                        49
        No. 1-20-0072


           section leaves the trial court with wide discretion in determining what, if “any,” other factors

           relate to reliability.

¶ 138              Defendant argues that, since the trial court was tasked with applying a statute, our

           review should be de novo. Typically, “[i]ssues of statutory interpretation are subject to de novo

           review.” People v. Stoecker, 2014 IL 115756, ¶ 21. However, in the appeal before us, the

           parties do not argue about the meaning of any of the statute’s words or requirements. E.g.,

           Stoecker, 2014 IL 115756, ¶¶ 20-21 (de novo review applied where the State argued that the

           defendant failed to satisfy a statutory pleading requirement). Rather, the parties before us argue

           about whether the trial court properly weighed different factors in finding the testimony

           reliable. The reliability of an informant’s testimony is generally reviewed under an abuse of

           discretion standard. People v. Belknap, 396 Ill. App. 3d 183, 213 (2009) (the trial court did not

           abuse its discretion in permitting jailhouse informants to testify). While “the testimony of

           jailhouse informants must be viewed with caution,” their credibility, “as with any other

           witness,” is generally a question for the jury or fact finder. People v. Belknap, 2014 IL 117094,

           ¶ 55. As a result, we apply the abuse-of-discretion standard of review that is commonly applied

           to evidentiary rulings. Caffey, 205 Ill. 2d at 89. As noted above, “[a]n abuse of discretion will

           be found only where the trial court’s ruling is arbitrary, fanciful, unreasonable, or where no

           reasonable person would take the view adopted by the trial court.” Caffey, 205 Ill. 2d at 89. 15

¶ 139              With respect to Williams, defendant argues that his testimony was unreliable because

           (1) Williams received a reduction in sentence and (2) some of the details of the confession that



                   15
                      To support its argument that de novo review applies, the defense cites Petre v. Kucich, 331
           Ill. App. 3d 935, 941 (2002). In Kucich, the appellate court explained that it was applying de novo
           review because the facts were undisputed, and the trial court excluded evidence “based solely on its
           interpretation of case law.” Kucich, 331 Ill. App. 3d at 941. In the case at bar, defendant does not
           argue a misinterpretation of case law by the trial court. Thus, we do not find Kucich controlling here.
                                                           50
        No. 1-20-0072


           he reported were not corroborated by other evidence. When Williams testified at defendant’s

           trial, Williams had both a pending aggravated criminal sexual abuse case and a separate

           predatory criminal sexual assault case. Prior to defendant’s trial, the State made a seven-year

           plea offer in the assault case. After defendant’s trial, Williams pled guilty in the assault case

           in exchange for a minimum six-year sentence, which was one year less than the State’s prior

           seven-year offer. In addition, the State dismissed the abuse case.

¶ 140             At the posttrial hearing in the case at bar, the prosecutor stated that he had discussed

           the dismissal with the assistant state’s attorney (ASA) who had handled the abuse case. The

           ASA in the abuse case reported that the dismissal “had nothing to do” with defendant’s case;

           it occurred because of “the victim’s unwillingness to go forward and prosecute.”

¶ 141             As for the one-year reduction in the assault case, the State provided a transcript of that

           plea hearing. At the plea hearing, both the ASA and Williams’s counsel confirmed that the

           plea offer had nothing to do with defendant’s case and was due solely to the victim’s desire to

           resolve the case. At the posttrial hearing in the case at bar, the trial court recalled that

           Williams’s attorney was present during Williams’s testimony at defendant’s trial, and she

           asked whether this was the same attorney who had been present at Williams’s plea hearing.

           The prosecutor confirmed that it was.

¶ 142             At the end of the posttrial hearing, the trial court observed that statements were made

           at Williams’s plea hearing to the effect that “nothing was given in exchange.” The court found

           that the “information in the plea” did not “negate the findings” that she had previously made

           that Williams had “testified credibly, reliably.” We cannot find an abuse of discretion where

           the trial court appears to have carefully balanced the posttrial information she received

           regarding the plea and the dismissal against her prior finding of credibility based on her first-


                                                        51
        No. 1-20-0072


           hand observation and evaluation of Williams’s testimony. See People v. Colon, 2018 IL App

           (1st) 160120, ¶ 66 (a reviewing court owes great deference to a trial court’s credibility

           determinations made after observing a witness’ “demeanor first-hand”); People v. Sorenson,

           196 Ill. 2d 425, 431 (2001) (“the trial court is in a superior position to determine and weigh the

           credibility of witnesses, observe the witnesses’ demeanor, and resolve conflicts in the

           witnesses’ testimony”).

¶ 143             Defendant also challenges Williams’s credibility arguing that certain details of his

           testimony were uncorroborated. Defendant argues that, although Williams testified that

           defendant reported that he and the victim had spoken on the phone a couple of times, the State

           failed to introduce any phone records to support this claim. However, there is no requirement

           that the State provide independent and separate corroboration of every detail in a confession.

           People v. Lara, 2012 IL 112370, ¶ 42 (there is no requirement that independent evidence

           corroborate “ ‘the details of the confession *** in every particular’ ” (emphasis in original)

           (quoting People v. Furby, 138 Ill. 2d 434, 451 (1990))). In addition, T.C.’s testimony shows

           that the child victim of a sexual predator may try to hide phone conversations from a parent,

           thereby making it certainly possible that the victim in the case at bar could have avoided use

           of his parents’ landline to hide phone conversations from a parent.

¶ 144             Next, defendant claims that Williams’s testimony that defendant reported a struggle

           was contradicted by the fact that there was no physical evidence of a struggle at the crime

           scene. Defendant also argues that it defies common sense that, the victim, as he was being

           choked to death, could ask defendant why he was doing this, as Williams had reported.

¶ 145             As to a struggle, the probability is high that the victim offered some resistance during

           the two minutes that the pathologist reported it would have taken to suffocate him. The


                                                        52
        No. 1-20-0072


           pathologist testified: “To cause compression of the jugular veins, one needs at least four-and-

           a-half pounds of pressure that is applied continuously for at least two to two and a half minutes

           for death to occur.” Further, the pathologist testified that the victim’s tongue was clenched

           between his teeth, with markings of the teeth on his tongue. She opined that this clenching

           could be evidence of a struggle or seizure, and she observed that there were dried leaves buried

           in the weave of the scarf. Afini, who responded after the victim’s body was found, testified

           that an examination of the victim’s face revealed blood “through the nose and mouth” and

           some bruising. Also, the victim’s shoes and outer jacket had been removed, thereby eliminating

           any evidence of a struggle that they might have revealed, such as blood from either the victim

           or the murderer or both. When Collett asked defendant about the missing clothing, defendant

           speculated that the murderer’s blood may have been on it. As for the victim’s question,

           Williams’s testimony did not indicate at exactly what point during the choking episode that the

           victim’s question occurred. As a result of these facts, we cannot say that the other evidence

           contradicted these details.

¶ 146             With respect to Janikowski, defendant argues that he received a four-year reduction in

           sentence and three jail transfers as a result of his cooperation and that he was coerced. Before

           cooperating, Janikowski, who faced a first degree murder charge, received an offer from the

           State to plead guilty to second degree murder for a 20-year sentence to be served at 50%. After

           he began cooperating, and before defendant’s trial, the State reduced its plea offer to a 16-year

           sentence. At 50%, the reduction went from serving 10 years to 8 years.

¶ 147             Janikowski also received three jail transfers and wrote letters stating that he was being

           harassed by the State. At trial, he testified that he “felt” that the State was “becoming somewhat

           intimidating and threatening because [he] was having second thoughts about testifying.” He


                                                        53
        No. 1-20-0072


           explained that he “felt that way, yes, because I asked them for help, and they really didn’t—

           didn’t seem like they did anything to help me.” Janikowski agreed that there had been “no

           discussion” of “getting [him] help on [his] case.” Janikowski wrote a letter to the Illinois

           Attorney Registration and Disciplinary Commission complaining about the ASA in

           defendant’s case because of the ASA’s “lack of help.” Janikowski testified that “[n]o one ever

           told [him] to do anything but tell the truth.” On cross examination, Janikowski testified that,

           although he had felt there was the “potential” for the State to harass him, he had not in fact

           been harassed. When asked on cross if he felt threatened in prison, he responded: “It’s prison.

           I feel threatened anytime I’m being held by the State***.”

¶ 148             In light of this testimony, particularly about the State’s lack of help, the State’s lack of

           harassment, and a reduction of only two years in a murder sentence, we are not convinced by

           defendant’s arguments that the alleged help and coercion by the State require a finding that the

           trial court abused its discretion in admitting Janikowski’s testimony. Accordingly, we cannot

           find that the trial court abused its discretion in concluding, by a preponderance of the evidence,

           that Williams’s and Janikowski’s testimony was sufficiently reliable to be admitted at trial.

¶ 149                                           CONCLUSION

¶ 150             In sum, we do not find defendant’s claims persuasive and affirm his conviction and

           sentence.

¶ 151             Affirmed.

¶ 152             JUSTICE MIKVA, specially concurring:

¶ 153             I agree fully with the majority that the trial court carefully and correctly resolved the

           difficult evidentiary issues in this case and that the conviction should be affirmed. I join the

           majority opinion except for its conclusion that Mr. Serritella has forfeited his objection to


                                                        54
        No. 1-20-0072


           admission of the taped phone conversation between him and the victim’s mother on the basis

           that it was a tacit admission. Supra ¶¶ 109-111. I write separately only to explain why I think

           this conclusion is contrary to established law.

¶ 154               As the majority recognizes, it was the State that argued that the statement by the

           victim’s mother to Mr. Serritella that she thought he had murdered her son was properly

           admitted “not for the truth of the matter asserted within it, but to show the long pause before

           defendant responded to it with a denial.” Supra ¶ 104. Mr. Serritella then responded to this

           argument in his reply brief, arguing that his pause “was not probative of consciousness of guilt

           because he continued to maintain his innocence” and that, even if the pause had “minor

           probative value,” the mother’s emotional accusation was not necessary to contextualize it. Mr.

           Serritella then filed a motion to cite People v. Allen, 2022 IL App (1st) 190158, as additional

           authority. In Allen, this court addressed a similar conversation in which the State sought to

           introduce a phone call that included a defendant’s silence. The Allen court ruled that this silence

           was not a tacit admission. I agree with the majority that Allen is distinguishable and that the

           admission of the phone call in this case was not reversible error. However, I disagree strongly

           with any suggestion that Mr. Serritella forfeited his argument on this point.

¶ 155               First, as our supreme court has made clear, a party forfeits issues or claims, not

           arguments in support of those claims. Brunton v. Kruger, 2015 IL 117663, ¶ 76. Mr. Serritella’s

           claim here is that the phone call between him and the victim’s mother should not have been

           admitted into evidence and he has asserted that claim throughout this case.

¶ 156               Moreover, it is always appropriate for an appellant to offer a new argument where that

           argument is made in response to the appellee’s response brief. As our supreme court has made

           clear:


                                                         55
        No. 1-20-0072


                        “Supreme Court Rule 341(j) permits appellants to reply to arguments presented in

                  the brief of the appellee. [Citation.] A review of the briefs filed below demonstrates

                  that defendant’s double jeopardy argument was presented in reply to the State’s

                  assertion that defendant would not be entitled to any credit for the time he spent on

                  probation toward his prison sentence under any circumstances, even if defendant served

                  his entire two-year probation sentence. It would be unfair for us to require an appellant,

                  when writing his or her opening brief, to anticipate every argument that may be raised

                  by an appellee. [Citation.] Thus, we hold that defendant’s double jeopardy claim was

                  not forfeited, as it was properly raised in response to the State’s argument.” People v.

                  Whitfield, 228 Ill. 2d 502, 514-15 (2007).

¶ 157             In this case, Mr. Serritella argued in his opening brief that the phone call with the

           victim’s mother was not admissible as it was irrelevant and prejudicial and the mother had no

           personal knowledge as to who killed her son. In response, the State argued that the phone call

           was admissible in order to show that Mr. Serritella paused before denying his guilt and that

           this pause was evidence of his guilt. Although the State did not label it as such, the State’s

           argument was that Mr. Serritella’s pause before he replied was a tacit admission of guilt. Mr.

           Serritella did not forfeit his right to explain why he believed the phone call was not admissible

           on this basis. There was no forfeiture in this case.




                                                        56
No. 1-20-0072



                                  No. 1-20-0072


Cite as:                 People v. Serritella, 2022 IL App (1st) 200072


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 14-CR-16880;
                         the Hon. Lauren G. Edidin, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, Michael Gentithes, and Ian R.
for                      Jackson, of State Appellate Defender’s Office, of Chicago, for
Appellant:               appellant.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                      Abraham, Mary L. Boland, and Stacia Weber, Assistant State’s
Appellee:                Attorneys, of counsel), for the People.




                                        57